Bloom, J.
(dissenting). Defendant was convicted of robbery in the first degree, criminal possession of a firearm in the first degree and fraudulent accosting. Upon the return of the verdict the defendant’s attorney requested that the jury be polled. During the polling the following took place: Clerk: “Mary White, are those your verdicts?” Mary White: “Yes, under duress, I’m saying yes”. Defense counsel: “Your Honor, may we approach?” The court: “No. Are those your verdicts, yes or no?” Mary White: “Yes”. After completion of the polling of the jury a sidebar conference was held at which defense counsel urged that the court make inquiry of the jurors to determine what the duress consisted of. The court refused indicating that to do so would invade the privacy of the jury room. We are now called upon to determine whether acceptance of the verdict by the court under those circumstances constituted error. There are four cases in this State which, to my knowledge, have dealt with the matter. The first was People v Gottlieb (44 AD2d 587). Two issues were passed upon. The first was whether an application for a certificate of occupancy was an “instrument” within the meaning of section 175.35 of the Penal Law which makes it a crime to offer a false instrument for filing; the second involved much the same situation as that here presented. There, when the jury was polled two jurors responded evasively as to whether the verdicts announced were their verdicts. Juror number 7 answered “ ‘Guilty with reservations’ ” while juror number 12 answered “ ‘Yes, with a question as to intent to defraud’ ” (p 590). Without further instructions and without leaving the jury box the jury was immediately repolled and all indicated their assent to the verdict. Our brethren in the Second Department affirmed the conviction by a vote of four to one. The Court of Appeals reversed (36 NY2d 629). However, it did so solely on the ground that the application for a certificate of occupancy was not an “instrument” within the meaning of section 175.35 of the Penal Law. The court did not reach the question of the propriety of accepting the verdict. Next in line was a Third Department case, People v Crandall (53 AD2d 956). Among the several issues before the court was one dealing with the verdict. Upon the polling of the jury as to one of the counts, one of the jurors answered “no” in response to the question “Is that your verdict”. The court commented on the lateness of the hour and asked the juror whether he misunderstood. After the juror answered in the affirmative the jury was repolled and all answered “yes”. The conviction was affirmed. Following Crandall came our decision in People v Farrell (66 AD2d 718). There, after the verdicts had been returned, the jury was polled. The forewoman was the first to be asked whether the verdicts on both counts of robbery in the second degree were her verdicts. She responded: “Yes — what do you mean? I’d like to explain Actually, I didn’t understand the whole thing but * * * The Court: It’s a very simple thing. Do you believe that the defendant is guilty of robbery, in the second degree? Forewoman: Well, according to some of the charges, yes. But not quite * * * The Court: You have to sit now and think and tell me yes or no. I’ll read it * * * Forewoman: Guilty. The Court: Guilty, thank you”. Pursuant to a request by defense counsel there was further colloquy between the court and the forelady. We held (p 718) that “while it might have been preferable, when the possibility of a doubt in the juror’s mind was indicated, to send the jury back into session for a resolution of the doubt, in the totality of the circumstances demonstrated by a reading of the transcript with regard to the jury’s determination and the polling of the jury, there could be no real question with respect to the determination of guilt”. The final case in the quartet is a Fourth Department holding, People v Garvin (90 AD2d 682). In that case, when *847the jury was polled one juror replied (p 683) that his verdict “ ‘was with reasonable doubt’.” The trial court indicated that it did not know what the response meant and asked if that was his verdict to which the juror answered (p 683) “‘That’s what I gave, yes’”. Although defense counsel asked for a clarification of the juror’s vote the trial court refused to inquire further and accepted the verdict. The Appellate Division reversed the conviction noting (p 683) that “The juror’s response that he found guilt ‘with reasonable doubt’ is in direct contradiction to the standard required to be applied in a criminal case”. Authorities from other jurisdictions are collated and discussed in 25 ALR3d 1149. The note is indicative of no consensus as to what the general rule is. While I agree with the majority that the problems here posed could readily have been obviated by reinstructing the jury as to their duties and sending them back for further deliberations and, indeed, given the closeness of the case ■— a circumstance which probably gave rise to the answer of juror White — would have been the better practice, I cannot say that the failure to do so was error of such dimension as to require a retrial. The authorities in this jurisdiction with the exception of Garvin, are to the contrary and Garvin, in light of the failure to clarify the patently defective verdict, clearly warranted reversal. Until such time as we are instructed otherwise by the Court of Appeals, I incline to the view that we are bound by our own decision in Farrell and by the persuasive authority of Gottlieb (at App Div) and Crandall. Accordingly, I would affirm.